Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

It is noted that the Examiner for the instant Application has changed.

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 11/5/2019 has been entered.
Formal Matters
Applicant’s response and amendments filed 11/5/2019, which amended claims 90, 92, 97, 101 and 106, cancelled claims 91, 94-96, 100, and 102-105, and added new claims 107-110, has been entered.  Claims 90, 92, 97-99, 101 and 106-110 are pending.  Claims 1-89 and 93 were previously cancelled.  Claims 98, 99, 101 and 106 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 90, 92, 97 and 107-110 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejections - Withdrawn
The rejection of claims 90-92 and 94-97 under 35 U.S.C. 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s claim amendments.

The rejection of claims 90-92 and 94-97 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 10 of U.S. Patent No. 9,526,770 has been withdrawn in view of Applicant’s claim amendments, which includes the cancellation of claims 91 and 94-96.
The rejection of claims 90-92 and 94-97 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 10 of U.S. Patent No. 9,675,733 has been withdrawn in view of Applicant’s claim amendments, which includes the cancellation of claims 91 and 94-96.

Claim Objection
Claims 90 and 107 are objected to due to the following informalities:
For claim 90, the claim recites the acronym HC-HA complex.  Further, claim 107 recites the acronyms HA and IαI.  The indicated acronyms should first be spelled out upon its first usage in a claim.  For claim 90, it is suggested that the claim be amended to heavy chains (HC) of inter-alpha-inhibitor (IαI) and hyaluronan (HA) (HC-HA complex)” (emphasis added).  
It is noted that the above suggestions to claim 90 would resolve the objection for claim 107.

Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 110 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Dependent claim 110 does not appear to further limit claim 90 since the claim appears to recite a definition for the elements in the abbreviation “HC-HA.”  
Applicant may cancel claim 110, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  Appropriate correction is required. 

Claim Rejections - 35 U.S.C. §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection - 35 U.S.C § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 90, 92, 97 and 107-110 are rejected under 35 U.S.C. §§ 102(b) and 102(e) as being anticipated by Wisniewski et al. (U.S. PGPUB 2009/0226499; 2009).  This rejection is new in view of Applicant’s claim amendments.
It is initially noted that the bone implant within the claims will be interpreted as an implant that goes in or on bone, where the implant itself is not necessarily made of bone.
Regarding claims 90, 92 and 107-110, Wisniewski teaches a bone implant that comprises a stable HA-TSG-6 complex applied on the surface of an implantable device (claims 1, 2, 4, paragraph 113). 

Wisniewski teaches a solid biocompatible material that comprises a stable HA-TSG-6 complex, where the HA is itself the cross-linked solid or is attached to a solid biocompatible or pharmaceutically acceptable carrier and wherein the TSG-6 in the stable complex is capable of transferring heavy chains (HCs) of inter-α-inhibitor (IαI) to bound or free HA (claim 1).  The HA in the stable complex of TSG-6 and HA is attached to the solid biocompatible or pharmaceutically acceptable carrier (claim 2).  
Wisniewski teaches that the TSG-6-HA complex, when bound to a solid surface is able to transfer the heavy chains of inter-α-inhibitor (IαI), to surface-bound HA or free hyaluronan (in solution) (paragraph 113).  When used in the biocompatible material, TSG-6 protein's biological activities can be applied and maintained locally at a site in the patient on the surface of an implanted device (paragraph 113).  Wisniewski teaches the biocompatible material is present on the surface of a solid medical device that is implantable in a patient (claim 4).  
Wisniewski also teaches Hyaluronan can be infused into a porous three-dimensional bone graft scaffold composed of polylactic acid, to facilitate cellular infiltration (paragraph 29).  
Regarding claims 90, 92 and 107-109, Wisniewski teaches TSG-6, IαI, hyaluronan and PTX3 are components that are in extracts of amniotic material with anti-inflammatory 
Regarding claims 90 and 97, Wisniewski teaches that when the biocompatible material is present on the surface of a solid medical device that is implantable or in-dwelling (e.g., stents, artificial joints, etc.) in a patient, the complex of TSG-6 and HA preferably forms a coating on such a solid medical device (paragraph 115).  In addition to coating such a solid medical device with the biocompatible material in the form of a solid, Wisniewski additionally teaches a biocompatible material which initially starts out as a solid dry powder of cross-linked HA or of cross-linked mixed polymer of HA and at least one other polymer (i.e., by itself as a solid dry powder or coating the surface of a solid implantable medical device), which when hydrated with a solution containing TSG-6, forms a cross-linked HA in which the TSC-6-HA complex is a stable TSG-6-HA complex (paragraph 115).  
In view of the above, Wisniewski teaches a bone implant where TSG-6, IαI, hyaluronan and PTX3 are components that are in extracts of amniotic material and that the outside surface of the implant is coated with HC-HA complex since Wisniewski teaches that the TSG-6-HA complex, when bound to a solid surface is able to transfer the heavy chains of inter-α-inhibitor (IαI), to surface-bound HA (paragraph 113; i.e., the HC-HA complex is bound to the solid surface of implant via utilization of amniotic extracts for component sources).  It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same bone In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
Regarding claims 107-109 (i.e., “the HC-HA complex is obtained from a process,” “HA, IαI, TSG-6 or PTX-3 is generated” and “at least one of the HA, IαI, TSG-6 or PTX-3 is recombinant,” respectively), these are product by process claims.  MPEP § 2113 states that “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  For a product-by-process claim, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP § 2113).  
Accordingly, the HC-HA complex (as well as the HA, IαI, TSG-6 or PTX-3 components) within the composition, are only relevant as to the way the HC-HA complex is obtained (the process) and is immaterial to the patentability of the HC-HA complex (i.e., the product; see MPEP § 2113).
In view of the above, Wisniewski anticipates claims 90, 92, 97 and 107-110.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).

Claims 90, 92, 97 and 107-110 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Grafton, R.D. (U.S. PGPUB 2004/0180822) in view of Tseng et al. (U.S. PGPUB 2007/0071740, 2007; of record).  This rejection is new in view of Applicant’s claim amendments.
It is initially noted that the bone implant within the claims will be interpreted as an implant that goes in or on bone, where the implant itself is not necessarily made of bone.

With regard to claim 97 and the intended use of the composition within the claim (e.g., “the bone implant is bone stent, an osseointegrated implant or an orthopedic prosthesis”), the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).  The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957).  However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.  In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  While the reference does not show a specific recognition of the claim result, it is implied, and its discovery by appellants is tantamount only to finding a property in the old composition.”  In re Tomlinson, 363 F.2d at 934, 150 USPQ 623, at 628 (CCPA 1966) (emphasis in original).
Grafton teaches a bone implant device where a composition promoting bone formation comprising hyaluronic acid is applied to the implant (paragraph 15).  The composition comprising hyaluronic acid may include additional growth factors and/or 
Grafton teaches that hyaluronic acid refers to hyaluronic acid or salts of hyaluronic acid, as well as includes natural formulas, synthetic formulas or combination of these natural and synthetic formulas (paragraph 16).  Further, Grafton teaches that growth factor is intended to include all factors, such as proteinaceous factors, which play a role in the induction or conduction of growth of bone, ligaments, cartilage or other tissues associated with bone or joints (paragraph 17).
Regarding claims 90, 92 and 107-110, Grafton does not teach that the implant is a coating that is substantially isolated HC-HA complex and that the HC-HA complex is from placental amniotic membrane, umbilical cord amniotic membrane, placenta, chorion or amnion-chorion.  Further, Grafton does not teach that the HC-HA complex is comprised of HA, IαI, TSG-6 and PTX-3 components within the composition.
Regarding claims 90 and 92, Tseng teaches a composition for inducing wound healing and reduced inflammation in tissues, where at least one component of the purified composition is obtained from human placenta and chorion, where the composition is prepared from amniotic membrane materials, including the amniotic membrane, amniotic stroma and amniotic jelly (paragraphs 5 and 201).  Tseng teaches various amniotic membrane preparations exert a number of physiologically significant effects including decreasing inflammation in tissues and wound healing (Abstract, paragraph 6).

A person of ordinary skill in the art would have been motivated to substitute the hyaluronic acid composition coating on the Grafton bone implant device with the Tseng purified cross-linked high molecular weight hyaluronan (HA) that is covalently bonded with heavy chain of inter-α-trypsin inhibitor (IαI) (i.e., HC-HA) since Grafton teaches bone implants where the HA may include natural formulas and proteinaceous factors, while Tseng teaches a composition prepared from amniotic membrane materials (including the amniotic membrane) that is a purified composition having cross-linked high molecular weight hyaluronan (HC-HA) which induces wound healing and reduced inflammation in tissues.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the hyaluronic acid composition coating on the Grafton bone implant device with the Tseng purified HC-HA complex prepared from amniotic membrane materials (including the amniotic membrane) since in doing so would provide an advantage to the Grafton bone implant since the improved Grafton implant would have 
It is additionally noted that with regard to claims 107-109 (i.e., “the HC-HA complex is obtained from a process,” “HA, IαI, TSG-6 or PTX-3 is generated” and “at least one of the HA, IαI, TSG-6 or PTX-3 is recombinant,” respectively), these are product by process claims.  MPEP § 2113 states that “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  For a product-by-process claim, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP § 2113).  
Accordingly, the HC-HA complex (as well as the HA, IαI, TSG-6 or PTX-3 components) within the composition, are only relevant as to the way the HC-HA complex is obtained (the process) and is immaterial to the patentability of the HC-HA complex (i.e., the product; see MPEP § 2113).
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.  

Response to Arguments
Applicant's arguments are moot in view of the new rejections above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is further noted that the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) also requires Applicant to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  For each rejection, for example, Applicant might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending applications matures to a 

Claims 90, 92, 97 and 107-110 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 7-10 of U.S. Patent No. 9,526,770.  This rejection is new in view of Applicant’s claim amendments. 
Instant claim 90 is directed to a bone implant (i.e., a composition) that comprises an outside surface coated with substantially isolated HC-HA complex.
Instant claim 92 is directed to the source of the HC-HA complex.
Instant claim 97 is directed to intended uses of the implant composition
Instant claims 107-109 are directed to a process of obtaining the HC-HA complex.
Instant claim 110 is directed to HC-HA complex properties.
U.S. Patent No. 9,526,770 claim 1 is directed to a method of inhibiting unwanted bone resorption in an individual in need thereof, comprising contacting a bone or joint characterized by unwanted bone resorption in said individual with a therapeutically-effective amount of a fetal support tissue that comprises: (a) cells, substantially all of which have been killed, and (b) HC-HA, thereby inhibiting unwanted bone resorption, which reads on instant claims 90 and 107-110 since U.S. Patent No. 9,526,770 method claim 1 is utilizing the product of instant claims 90 and 107-110, and where a claimed product is obvious over a patented method comprising the product. 
Dependent claim 2 is directed to the source of the fetal support tissue comprising HC-HA, which reads on instant claim 92.

Dependent claims 9 and 10 are directed to intended results of using the implant composition, which reads on the inherent properties of instant claims 90 and 107-109.
Thus, claim 1 of U.S. Patent No. 9,526,770 fully encompass the limitations of the instant claims, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 90, 92 and 107-110 of the instant Application encompass and/or are encompassed by claims 1, 2 and 7-10 of U.S. Patent No. 9,526,770.  

Claims 90, 92, 97 and 107-110 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 9 and 10 of U.S. Patent No. 9,675,733.  This rejection is new in view of Applicant’s claim amendments. 
Instant claim 90 is directed to a bone implant (i.e., a composition) that comprises an outside surface coated with substantially isolated HC-HA complex.
Instant claim 92 is directed to the source of the HC-HA complex.
Instant claim 97 is directed to intended uses of the implant composition
Instant claims 107-109 are directed process of obtaining the HC-HA complex.
Instant claim 110 is directed to HC-HA complex properties.
U.S. Patent No. 9,675,733 claim 1 is directed to a method of promoting or inducing osteogenesis in an individual in need thereof, comprising contacting a bone or joint in the individual with a therapeutically-effective amount of a fetal support tissue that comprises: 
Dependent claim 2 is directed to the source of the fetal support tissue comprising HC-HA, which reads on instant claim 92.
Dependent claims 9 and 10 are directed to intended uses of the implant composition, which reads on instant claim 97.
Thus, claim 1 of U.S. Patent No. 9,675,733 fully encompass the limitations of the instant claims, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 90, 92 and 107-110 of the instant Application encompass and/or are encompassed by claims 1, 2, 9 and 10 of U.S. Patent No. 9,675,733.  

Response to Arguments
Applicant's arguments are moot in view of the new rejections above.

Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653



/Soren Harward/Primary Examiner, Art Unit 1631